Exhibit 8.1 SUBSIDIARIES AS AT DECEMBER 31, 2011 Subsidiary Country of Incorporation Ailuk Shipping Company Inc. Marshall Islands Bikini Shipping Company Inc. Marshall Islands Bikar Shipping Company Inc. Marshall Islands Gala Properties Inc. Marshall Islands Jaluit Shipping Company Inc. Marshall Islands Jemo Shipping Company Inc. Marshall Islands Kili Shipping Company Inc. Marshall Islands Knox Shipping Company Inc. Marshall Islands Lae Shipping Company Inc. Marshall Islands Lib Shipping Company Inc. Marshall Islands Majuro Shipping Company Inc. Marshall Islands Namu Shipping Company Inc. Marshall Islands Taka Shipping Company Inc. Marshall Islands Buenos Aires Compania Armadora S.A. Panama Cerada International S.A. Panama Changame Compania Armadora S.A. Panama Chorrera Compania Armadora S.A. Panama Cypres Enterprises Corp. Panama Darien Compania Armadora S.A. Panama Diana Shipping Services S.A. Panama Eaton Marine S.A. Panama Husky Trading, S.A. Panama Panama Compania Armadora S.A. Panama Skyvan Shipping Company S.A. Panama Texford Maritime S.A. Panama Urbina Bay Trading, S.A. Panama Vesta Commercial, S.A. Panama Marfort Navigation Company Limited Cyprus Silver Chandra Shipping Company Limited Cyprus Bulk Carriers (USA) LLC United States (Delaware)
